DETAILED ACTION
Summary
	This is non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 23 March 2021 for the application filed 07 March 2019. Claims 48, 50-53, 55, 56, 61, and 63 are pending:
Claims 1-47, 49, 54, 57-60, 62, 64, and 65 have been canceled; and
Claim 48 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 15/240,231 filed 18 August 2016, which is a DIV of 14/388,295 filed 26 September 2014, which is a 371 of PCT/IB2013/052275 filed 22 March 2013, which has PRO 61/616,519 filed 28 March 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP12002252 filed 28 March 2012) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s amendments and arguments with respect to the 35 USC 102(b) rejections of Claims 48, 50-53, 55, 56, and 63 as anticipated by BENE have been fully considered but are not persuasive.
sic] treatment as recited in claim 48” (pg. 7, bottom); specifically, Applicant indicates that “the control system of Bene is not configured to use or account for an ‘effective time portion’ as recited in claim 48” (pg. 8, third paragraph).
	The Examiner respectfully disagrees.
	As noted in the following rejection, BENE discloses in p0013 that “the effective treatment time is the time during which diffusive (and generally also convective) transfer of blood solutes across a semi-permeable membrane of a hemodialyser takes place”. Later, in p0058, BENE assigns this “effective treatment time” the variable Ti. As noted by the Applicant in the response filed 23 March 2021, an “effective treatment time” is the “time portion correspond[ing] to the fraction of time interval during which the ultrafiltration pump is active” (pg. 8, third paragraph). This is the same definition provided by BENE. BENE further notes in p0178 that the “measurements of clearance values would only be made during effective treatment times, i.e., while blood and dialysis liquid are flowing through the hemodialyser product”. This further reiterates BENE’s disclosure of using an effective treatment time to determine ultrafiltration operation of the taught hemodialyser, as is similarly claimed in the pending application. The added limitation simply directs the reader to take two time points, determine the duration between the two time points, and reduce that duration by the amount of time the actuator is not running; this is simply calculating an uptime and is the same as that disclosed by BENE.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 48, 50-53, 55, 56, and 63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BENE et al. (US PGPub 2006/0157413 A1).
	Regarding Claim 48, BENE discloses a control apparatus and method for a blood treatment equipment (p0001). Hemodialysis apparatus 1 comprises programmable controller 2, blood treatment unit hemodialyzer 3 with a first or blood compartment 4 and a second or dialysate compartment 5 divided by a semi-permeable membrane 6 (i.e., a filtration unit having a primary chamber and a secondary chamber separated by a semipermeable membrane); blood pump 7 pumps blood from a patient along arterial line 8 through hemodialyzer 3 and back to the patient via venous line 9 (i.e., a blood withdrawal line connected to an inlet of the primary chamber and a blood return line connected to an outlet of the primary chamber, said blood lines being designed to be connected to a patient cardiovascular system; a blood pump for controlling the flow of blood through the blood lines; p0059; FIG. 1).
	Dialysate from a source 16 is conveyed to and from the dialysate compartment 5 via inlet line 11 and outlet line 12 by ultrafiltration pump 13 (i.e., an effluent fluid line connected to an outlet of the secondary chamber; an ultrafiltration actuator connected to the effluent fluid line and configured to cause a transfer of fluid from the primary to the secondary chamber); flow meters 14 and 15 measure the flow rate of fresh dialysis liquid in line 11 and of used liquid flow rate in line 12, respectively (p0060; FIG. 1). BENE further discloses that flow meters 14 and 15 are connected to controller 2 so that the controller can act on the ultrafiltration pump to ensure flow balance between flow meters 14 and 15, i.e., the pump 13 flow rate defines the weight loss rate from the blood passing through compartment 4 (i.e., a control unit configured to control the ultrafiltration actuator based on a set value for patient fluid removal rate; p0060; FIG. 1); further, the controller calculates dialysance D/clearance K of the apparatus and weight loss, which determine the fluid removal rate UF, after an elapsed time interval Ti (i.e., said set value being a setting imposed on the ultrafiltration actuator defining a rate of fluid removal from a patient; p0071-0079, p0092).
BENE also discloses that these measurements are only made during effective treatment times while blood and dialysate are flowing through the hemodialyzer, i.e., the controller is programmed to initiate measurements only when the ultrafiltration pump is operating (i.e., wherein the control unit is further configured to determine when the ultrafiltration actuator is operated or when the ultrafiltration actuator is not operated; p0178). Finally, BENE discloses that the clearance or dialysance is calculated at regular time intervals (i.e., a control unit is further configured to execute at two or more check points during patient treatment a control procedure comprising receiving check information for a selected check point of the two or more check points, the check information selected from an effective time portion of a time period preceding the selected check point during which said ultrafiltration actuator is operated; p0176) and the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage KTp (i.e., calculating an updated set value for said patient fluid removal rate as a function of said set value for the patient fluid removal rate and of said check information; p0138; p0176). BENE further discloses in p0013 that “the effective treatment time is the time during which diffusive (and generally also convective) transfer of blood solutes across a semi-permeable membrane of a hemodialyser takes place” (i.e., wherein the effective time portion is calculated by reducing the duration of the time period between a preceding check point and the selected check point by the down time during the time period during which said ultrafiltration actuator is not operated).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 50, as applied to the rejection of Claim 48, BENE further discloses that the controller regularly recalculates the total treatment time or remaining treatment time at regular intervals to achieve a prescribed dialysis dosage KTp (p0138; p0176). As taught earlier, BENE discloses the controller is programmed for controlling the fluid removal rate as a function of the estimated remaining treatment procedure time by setting the fluid removal rate UF for a time interval Ti equal to a prescribed total weight loss WLp less the measured weight loss WLTi for the time interval Ti divided by remaining treatment time (p0092).
Regarding Claim 51, as applied to the rejection of Claim 48, BENE further discloses the clearance or dialysance is calculated at regular time intervals (i.e., a plurality of check points, said plurality of check points comprising check points at regular intervals or periodic check points; p0176).
Regarding Claim 52, as applied to the rejection of Claim 48, BENE further discloses the controller determines the total weight loss WLTi achieved by an interval time Ti (i.e., the fluid volume removed from the patient over the time period preceding a check point), sets the fluid removal rate UF to achieve the prescribed total weight loss WLp (i.e., determining a value of fluid to be removed from the patient over a time period following the check point in order to achieve the set value for fluid removal rate; calculating the updated value for said fluid removal rate; p0089, p0092).
Regarding Claims 53 and 55, as applied to the rejections of Claims 52 and 48, respectively, BENE further discloses a set fluid removal rate UFTi at time Ti equal to the difference between the prescribed total weight loss WLp (i.e., (Tretro + Tprosp)·Qpfr_set; ΔT·Qpfr_set) and the measured weight loss WLTi at time Ti (i.e., Vpfr_removed; Vpfr(0)) divided by the remaining treatment time Ttr (i.e., Tprosp; (T00 + (k+1)·ΔT) – Ti) (p0092).
Regarding Claim 56, as applied to the rejection of Claim 48, BENE further discloses that effective treatment times are durations during which blood and dialysate are flowing through the hemodialyzer (i.e., determining an effective portion of the time period following the check point during which the ultrafiltration actuator will be pulling fluid from the primary into the secondary chamber); BENE teaches that the previously mentioned calculations are made only during these effective treatment times (i.e., calculating the updated value for said fluid removal rate using said effective portion in place of the duration of the time period following the check point; p0178).
Regarding Claim 63, as applied to the rejection of Claim 48, BENE further discloses safety measures for preventing the treatment time or fluid removal from falling outside of prescribed ranges (i.e., wherein the control procedure comprises executing one or more of the following safety checks: comparing an absolute difference between the updated set value and the set value for the patient fluid removal rate with a second boundary condition; wherein the control procedure comprises verifying that a prefixed number of said safety checks is positively passed before using the updated set value for controlling the ultrafiltration actuator; p0034).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 61 is rejected and Claim 63 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BENE in view of FAVRE (WO 98/50091 A1; English machine translation referenced).
	Regarding Claim 61, as applied to the rejection of Claim 48, BENE discloses an apparatus for extracorporeal treatment of blood. BENE is deficient in disclosing a user interface.
	FAVRE teaches a device for controlling a blood treatment device of similar construction (pg. 3, lines 2-3, pg. 7, lines 24-end), including primary and secondary chambers of a hemodialysis device (p7/27-29), an effluent line with ultrafiltrate pump (p7/30-31), and control means for adjusting flow rates in the effluent line (p8/6-7, 26-32, p5/30-32). FAVRE further teaches a user can enter a fluid removal rate (Claim 61) or validate an inputted value via a keyboard 14 (i.e., requesting a user, via a user interface, to confirm that the updated set value for said fluid removal rate is acceptable; see FIGURE; p8/bottom). FAVRE also discloses comparing the user-entered flow to a predetermined maximum range (i.e., comparing the updated set value for said fluid removal rate against a maximum threshold value; p8/last two lines-p9/7). Such a functionality would have been obvious to include to one of ordinary skill in the art because it would allow for patient-specific adjustments in hemodialysis treatment. Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to include a user interface as taught by FAVRE in the extracorporeal blood treatment apparatus taught by BENE.
Regarding Claim 63, as applied to the rejection of Claim 48, BENE further discloses safety measures for preventing the treatment time or fluid removal from falling outside of prescribed ranges (p0034). However, BENE is deficient in disclosing the claimed method steps of the control procedure with respect to safety checks.
	FAVRE teaches a device for controlling a blood treatment device of similar construction (pg. 3, lines 2-3, pg. 7, lines 24-end), including primary and secondary chambers of a hemodialysis device (p7/27-29), an effluent line 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.